[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS (PLEADING # 101)
Defendant Louis A. Moll has moved to dismiss the complaint on the ground this court lacks jurisdiction over him. He claims the house where the writ, summons and complaint were left by the officer making service was not his usual place of abode and that service of process was therefore insufficient.
The following facts are significant: On December 29, 1988, a change of address form was filed with the Motor Vehicle Department indicating that defendant's address was changed from "55 Pecksland Road, Greenwich, 06831 or 102 Zaccheus Mead Lane, Greenwich, 06831" to "30 Khakum Wood Road, Greenwich, Connecticut 06831". The records of the Greenwich Tax Assessor and the Greenwich Town Clerk indicate that in October and December of 1988 the defendant filed various official documents in which his address was reported as being 30 Khakum Wood Road. On October 5, 1988, the defendant became the owner of 30 Khakum Wood Road.
On March 11, 1989, a deputy sheriff left a true and attested copy of the original writ, summons and complaint at 30 Khakum Wood Road. On March 11, 1989, the deputy sheriff observed furniture in the house located at 30 Khakum Wood Road and a mail box with defendant's name on it. On March 11, 1989, the sheriff spoke to workmen and neighbors who indicated the defendant was living in the house.
I conclude that the house at 30 Khakum Wood Road in Greenwich was the defendant's usual place of abode on March 11, 1989, and that service was properly made under 52-57 of the General Statutes. Accordingly, the Motion to Dismiss is denied.
GEORGE N THIM, JUDGE.